Title: From Thomas Jefferson to John Julius Pringle, 15 June 1805
From: Jefferson, Thomas
To: Pringle, John Julius


                  
                     Sir 
                     
                     Washington June 15. 05.
                  
                  The office of Attorney General of the US. being vacant, it would be extremely pleasing to me if I could avail the public of your services in that station. I therefore take the liberty of proposing the Commission to you. tho’ the circumstances which may principally influence your decision are unknown to me, it may not be improper to state some which lie more immediately under my view than your own. the practice in the Supreme court of the US. held here, & the district courts of Columbia held here & at Alexandria is said to be easy & profitable. the higher courts of Maryland & of the US. within that state are within half a day’s ride, to wit, at Annapolis & Baltimore. the recess which the administration is in the practice of taking in the months of August & September, would enable them to dispense with your attendance till October or November, altho’ it will be acceptable at any earlier moment convenient to yourself. so soon as you shall signify to me your acceptance, a commission shall be forwarded to you, & should we not be so fortunate as to obtain your aid, an early notice of that is desireable. Accept my salutations and assurances of great respect.
                  
                     Th: Jefferson 
                     
                  
               